Citation Nr: 1538882	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The appellant served in the New Jersey Army National Guard from October 1966 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

As previously noted, the appellant served in the New Jersey Army National Guard.  The appellant has claimed that he injured his right eye during a period of ACDUTRA from September 12, 1966, to February 1, 1967, at Fort Bragg in North Carolina.  Although the period of ACDUTRA relevant to this claim has been verified, it is unclear as whether the appellant had federal military service during this period.  



Moreover, while the RO contacted the New Jersey Army National Guard and the New Jersey State Adjutant to obtain the appellant's service records, it does not appear that any attempts were made to obtain any outstanding records from the Discharged Records Office at Fort Dix in New Jersey.  See June 2010 response from the New Jersey Army National Guard Medical Command.  

Therefore, on remand, the AOJ should attempt to secure the appellant's service personnel records and any outstanding service treatment records and determine whether he had any federalized service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the appellant's complete service records from the New Jersey Army National Guard. 

A specific request for records should be made from the Discharged Records Office at Fort Dix, New Jersey.  See June 2010 response from the New Jersey Army National Guard Medical Command.

The AOJ should also determine whether the appellant's period of ACDUTRA service from September 12, 1966, to February 1, 1967, at Fort Bragg was federalized or constituted active service for VA purposes.  
 
2.  After completing the foregoing development, if and only if it is determined that the appellant had federalized or active duty service for VA purposes for the period of ACDUTRA from September 12, 1966, to February 1, 1967, the appellant should be afforded a VA examination to determine the nature and etiology of any right eye disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements.

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the any current right eye disorder is related to a verified period of active service, to include any symptomatology or injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




